DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy D. Maclntyre (Reg. 42,824) on 05/18/2021.
The application has been amended as follows:
Claims 12-19 are cancelled. 
Allowable Subject Matter
Claims 1-11 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-11, the cited prior art of record does not teach or suggest an apparatus with over other claim features “a first receiver antenna and a second receiver antenna configured to receive a second signal at the predetermined frequency, wherein the first receiver antenna has a third longitudinal axis and is mounted in a third quadrant of the substrate, and wherein the third longitudinal axis of the first receiver antenna is oriented orthogonal to the first longitudinal axis of the first transmitter antenna and the second longitudinal axis of the second transmitter antenna; and the second receiver antenna having a fourth longitudinal axis and is mounted in a fourth quadrant of the substrate, wherein the fourth longitudinal axis of the second receiver antenna is oriented orthogonal to 22Attorney Docket No. 2115-007411-US the first longitudinal axis of the first transmitter antenna and the second longitudinal axis of the second transmitter antenna.” as recited in claim 1.
In regards to claim 20, the cited prior art of record does not teach or suggest an apparatus with over other claim features “a first receiver antenna and a second receiver antenna configured to receive a second signal at the predetermined frequency, wherein the first receiver antenna has a third longitudinal axis and is mounted in a third quadrant of the substrate, wherein the first receiver antenna is in direct physical contact with the substrate, and wherein the third longitudinal axis of the first receiver antenna is oriented orthogonal to the first longitudinal 28Attorney Docket No. 2115-007411-US axis of the first transmitter antenna and the second longitudinal axis of the second transmitter antenna; the second receiver antenna having a fourth longitudinal axis and is mounted in a fourth quadrant of the substrate, wherein the second receiver antenna is in direct physical contact with the substrate, wherein the fourth longitudinal axis of the second receiver antenna is oriented orthogonal to the first longitudinal axis of the first transmitter antenna and the second longitudinal axis of the second transmitter antenna; and a feed network configured to feed the first transmitter antenna and the second transmitter antenna one hundred and eighty degrees out-of- phase and subtract signals received from the first receiver antenna and the second receiver antenna.” as recited in claim 20.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art of record Gurbuz [US 2020/0350948 A1] who teaches A full -duplex self-interference cancelling system operable in 28 GHz data rate levels, therefore well compatible with 5G systems such as massive MIMO transmitter-receiver radios and mm-waves, designed to include an antenna to improve signal-to-noise ratios (SNR) and elimination of self-interference-based noise and an adaptive, blind performing self-interference canceller module. In other words, the present invention comprises a self-interference canceller using variable-gin amplifiers to adjust a receiving signal post-dissection into in-phase and quadrant constituents thereof via an I/Q modulator, entire process of which is overseen and dictated by a digital control block.
The primary reason of allowance of the claims is improvement with a first receiver antenna and a second receiver antenna configured to receive a second signal at the predetermined frequency, wherein the first receiver antenna has a third longitudinal axis and is mounted in a third quadrant of the substrate, wherein the first receiver antenna is in direct physical contact with the substrate, and wherein the third longitudinal axis of the first receiver antenna is oriented orthogonal to the first longitudinal  axis of the first transmitter antenna and the second longitudinal axis of the second transmitter antenna; the second receiver antenna having a fourth longitudinal axis and is mounted in a fourth quadrant of the substrate, wherein the second receiver antenna is in direct physical contact with the substrate, wherein the fourth longitudinal axis of the second receiver antenna is oriented orthogonal to the first longitudinal axis of the first transmitter antenna and the second longitudinal axis of the second transmitter antenna; and a feed network configured to feed the first transmitter antenna and the second transmitter antenna one hundred and eighty degrees out-of- phase and subtract signals received from the first receiver antenna and the second receiver antenna.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844